Citation Nr: 9922568	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for irritable colon 
syndrome.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, an attorney


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from October to November 1966.  

The current appeal originated with a rating decision dated in 
April 1995 in which the Regional Office (RO) denied service 
connection for irritable colon syndrome.  The Board denied 
the veteran's claim in July 1997, and he subsequently filed 
an appeal with the U.S. Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  The Court vacated the Board's 
decision and remanded the case to the Board.  [redacted].  


REMAND

In its decision, the Court determined that the veteran's 
claim in this case was well-grounded and that the Department 
of Veterans Affairs (VA) had a duty to assist the veteran 
with his claim.  The Court also found that the veteran's not 
having been afforded an examination by a physician to address 
the issue of whether his irritable colon syndrome was 
aggravated by service was a deficiency.  Therefore, the RO 
should schedule the veteran for a VA examination and ask the 
examiner to provide a medical opinion pertaining to the issue 
of aggravation.  

Review of the record also discloses that the veteran was 
afforded disability benefits from the Social Security 
Administration in September 1998.  All records associated 
with the decision to grant such benefits should be obtained.  
Additionally, the RO should attempt to secure any additional 
records pertaining to treatment of the veteran's irritable 
colon syndrome in order to obtain as complete medical history 
as possible.  The RO should also afford the veteran an 
opportunity to submit additional evidence and argument in 
support of his claim.  



For the reasons discussed above, the case is REMANDED to the 
RO for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  The RO should also obtain copies of 
all medical records associated with the 
decision of the Social Security 
Administration to grant the veteran's 
claim for disability benefits.  

3.  In order to provide the VA examiner a 
complete history of the veteran's gastro-
intestinal disorder, the RO should also 
ask the veteran to identify the names and 
complete addresses of any additional 
medical providers who have treated him 
for irritable colon syndrome since 
service.  After securing any necessary 
release, the RO should obtain records of 
any private or VA treatment identified by 
the veteran which have not already been 
obtained.  

4.  The RO should also schedule the 
veteran for a gastro-intestinal VA 
examination.  It is very important that 
the examiner review the veteran's entire 
claims file prior to the examination, 
especially medical records and written 
statements from doctors before service, 
service medical records and medical 
records after service.  If the veteran 
fails to report for the examination, the 
claims file should be referred to the 
appropriate physician to review the claims 
file and respond to the questions set 
forth below.  The examiner is requested to 
comment on whether the veteran's gastro-
intestinal disorder which existed prior to 
service, in 1966, underwent an increase in 
severity during service and, if so, 
whether such increase was due to the 
natural progress of the condition.  The 
examiner should also provide rationales 
for his or her opinions.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence. 

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	(CONTINUED ON NEXT PAGE)


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










